Exhibit SCANA CORPORATION SHORT-TERM ANNUAL INCENTIVE PLAN (including amendments through December 31, 2009) SCANA CORPORATION SHORT-TERM ANNUAL INCENTIVE PLAN TABLE OF CONTENTS Page SECTION 1. PURPOSE AND EFFECTIVE DATE 1 1.1 Purpose of the Plan 1 1.2 Effective Date of the Plan 1 SECTION 2. DEFINITIONS 2 2.1 Definitions 2 2.2 Gender and Number 3 SECTION 3. ELIGIBILITY AND PARTICIPATION 4 3.1 Eligibility 4 3.2 Participation 4 SECTION 4. INCENTIVE AWARDS 5 4.1 General 5 4.2 Target Incentive Awards 5 4.3 Performance Criteria and Measurement 5 4.4 Preliminary Determination 5 4.5 Discretionary Adjustment 5 4.6 Final Determination 5 4.7 Last Day Worked Rule 6 4.8 Partial Year of Participation 6 4.9 No Guarantee of Award 6 SECTION 5. FORM AND TIMING OF PAYMENT 7 5.1 Form and Timing of Payment 7 5.2 Termination of Employment Due to Death, Disability or Retirement 7 5.3 Termination of Employment for Reasons Other Than Death, Disability or Retirement 7 SECTION 6. BENEFICIARY DESIGNATION 8 6.1 Designation of Beneficiary 8 6.2 Death of Beneficiary 8 6.3 Ineffective Designation 8 SECTION 7. CHANGE IN CONTROL DISTRIBUTIONS 9 7.1 Successors 9 7.2 Change in Control Distributions 9 SECTION 8. GENERAL PROVISIONS 10 8.1 Contractual Obligation 10 8.2 Unsecured Interest 10 8.3 “Rabbi” Trust 10 8.4 Employment/Participation Rights 10 8.5 Nonalienation of Benefits 11 8.6 Severability 11 8.7 No Individual Liability 11 8.8 Applicable Law 11 SECTION 9. PLAN ADMINISTRATION, AMENDMENT AND TERMINATION 12 9.1 In General 12 9.2 Claims Procedure 12 9.3 Finality of Determination 12 9.4 Delegation of Authority 12 9.5 Expenses 12 9.6 Tax Withholding 12 9.7 Incompetency 12 9.8 Notice of Address 13 9.9 Amendment and Termination 13 SECTION 10. EXECUTION 14 SCANA CORPORATION SHORT-TERM ANNUAL INCENTIVE PLAN (including amendments through December 31, 2009) SECTION 1.PURPOSE AND EFFECTIVE DATE 1.1Purpose of the Plan.The SCANA Corporation Short-Term Annual Incentive Plan (“Plan”) is an annual incentive compensation plan having as its purpose the rewarding of superior performance with a variable component of pay.The Plan provides as an element of compensation an award amount tied to certain annual performance goals.The Plan is intended to support the achievement of the Corporation’s strategic business and financial goals in order to increase shareholder value by attracting and retaining a high caliber of employees who are capable of improving the Corporation’s business results.In furtherance of this purpose, the Plan is intended to produce a competitive incentive bonus package that correlates the compensation of such employees with the performance of the Corporation. 1.2Effective Date of the Plan.The original effective date of the Plan was January 1, 2007 and was amended and restated effective as of January 1, 2009.The effective date of this amended and restated Plan shall be December 31, 2009. SECTION 2.DEFINITIONS 2.1Definitions.Whenever used herein, the following terms shall have the meanings set forth below, unless otherwise expressly provided herein or unless a different meaning is plainly required by the context, and when the defined meaning is intended, the term is capitalized: (a)“Beneficial Owner” shall have the meaning ascribed to such term in Rule 13d-3 of the General Rules and Regulations under the Exchange Act. (b)“Beneficiary” means any person or entity who, upon a Participant’s death, is entitled to receive the Participant’s benefits under the Plan in accordance with Section 6 hereof. (c)“Board” means the
